DETAILED ACTION

Response to Amendment

1.	Amendments and response received 05/23/2022 have been entered. Claims 1-4, 6, 7, 9-13, and 15-17 are currently pending in this application. Claims 1, 4, 6, 9 and 10 have been amended and claims 5, 8 and 14 canceled by this amendment. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Amendments and response are addressed hereinbelow.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald H. Heckenberg, Jr. (60,081) on 06/02/2022.

Amend claim 6 as follows:
The information processing system according to claim [[5]] 4, wherein the instructions stored in the one or more memories are further executable by the one or more hardware processors to cause the information processing system to function as a control unit configured to output a predetermined display on a display unit based on information output by the determination unit.

	Amend claim 17 as follows:
	The information processing system according to claim 4, wherein the validation data is data for evaluating predication accuracy of the learning model.

Allowable Subject Matter

Claims 1-4, 6, 7, 9-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches obtaining time-series data including data obtained from a device in an active state and data obtained from the device in an inactive state, a generation unit configured to generate a learning model based on the input data until a first time selected by the selection unit and teacher data that is data indicating a state of the device at a second time after the first time, and not based on at least part of the time-series data obtained by the obtaining unit other than the input data until the first time selected by the selection unit, wherein the selection unit selects time-series data as the input data in a case where a specific determination result is achieved by a determination algorithm using video obtained by capturing the device or voice of the device as input.
The closest prior art, Shuping Chang et al (US 20080250265), teaches a system and method for failure prediction management by monitoring and collecting operation states of system components. The prior art fails to explicitly disclose generating a learning model based on the input data until a first time selected by the selection unit and teacher data that is data indicating a state of the device at a second time after the first time, and not based on at least part of the time-series data obtained by the obtaining unit other than the input data until the first time selected by the selection unit, wherein the selection unit selects time-series data as the input data in a case where a specific determination result is achieved by a determination algorithm using video obtained by capturing the device or voice of the device as input. Further, the  prior art fails to explicitly disclose a selection unit configured to select time-series data satisfying a condition indicating that the device is active as input data from among the time-series data obtained by the obtaining unit; a second obtaining unit configured to obtain, as output data, a prediction value corresponding to a second time after a first time by inputting input data at the first time selected by the selection unit to a learned model and not inputting time-series data not satisfying the condition indicating that the device is active out of the time-series data obtained by the obtaining unit and a determination unit which outputs first information in a case where a displacement amount between the inference value and the actual value at the second time exceeds a predetermined threshold and outputs second information different from the first information in a case where the displacement amount is less than the predetermined threshold, wherein the predetermined threshold is determined based on validation data used for generating the learned model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
June 2, 2022